IN THE SUPREME COURT OF PENNSYLVANIA


        IN RE:                                     :          NO. 620
                                                   :
        ORDER AMENDING RULE                        :          CIVIL PROCEDURAL RULES
        1910.16-6 OF THE                           :
        PENNSYLVANIA RULES OF                      :          DOCKET
        CIVIL PROCEDURE                            :
                                                   :




                                         AMENDED ORDER


PER CURIAM

       AND NOW, this 12th day of March, 2015, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been published
for public comment in the Pennsylvania Bulletin, 44 Pa.B. 4340 (July 12, 2014):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 1910.16-6 of the Pennsylvania Rules of Civil Procedure is
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days on April 11, 2015.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.